DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borchardt (US20120134606) in view of Lu (US20030021981).

In reference to claim 1:
Bordchardt discloses method of manufacturing a thermoplastic film with enhanced light transmission (abstract, para 0050), comprising:
extruding a first layer of thermoplastic material (para 0057);
extruding a second layer of thermoplastic material (para 0057);
incrementally stretching the first and second layers by passing the first and second layers between one or more pairs of intermeshing rollers (paras 0064-0067; Figs. 3-4); 
discontinuously bonding the first and second layers together (paras 0064-0065); and
wherein additives including pigments, slip agents, anti-block agents, tackifiers, or combinations thereof (para 0040). 
Bordchardt does not disclose the first layer of thermoplastic material having a first concentration of a light-reflecting opacity agent, the first concentration of the light-reflecting opacity agent being between about 4% and about 6% and the second layer of thermoplastic material having a second concentration of a light-absorbing opacity agent, the second concentration of the light-absorbing opacity agent in the second layer of thermoplastic material being between 0.25% and 0.75% such that the second layer of thermoplastic material has a cloudy transparent appearance. However, this is taught by Lu. Lu teaches a multi-layered colored thermoplastic film comprising an opaque first layer (core layer in Lu) comprising a thermoplastic material and a second layer (first skin layer in Lu) comprising thermoplastic material with a light absorbing agent (abstract; claim 1; Fig. 6). Lu teaches that an opacifying (light reflecting) agent is added to the first layer in an amount between 1 and 10% (paras 0056-0058). Lu further teaches wherein the second layer comprises a coloring (light absorbing) agent in the range of “up to about 90%” and in further embodiments from “about 2%” (para 0083). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bordchardt with the additives of Lu in order to obtain a method for producing a thermoplastic film with low light transmission, high opacity, and the ability to bond to a wide variety of substrates (Lu para 0020; See also MPEP 2144.05).

In reference to claim 2:
In addition to the discussion of claim 1, above, Bordchardt further teaches wherein the first layer and the second layer each have an initial thickness of about 0.0004 inches to 0.0012 inches (0.4 mils to 1.2 mils) when extruded (para 0079) but does not explicitly disclose wherein the first layer and the second layer each of an initial thickness of about 0.45 mils. However, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. As applied to the instant application, the claimed range lies within the range disclosed in the prior art and it is prima facie obvious to use a range within and range explicitly disclosed in the prior art as suitable in the art.

In reference to claim 3:
In addition to the discussion of claim 1, above, Bordchardt further discloses further comprising forming the thermoplastic film into a bag (para 0013; Fig. 1).

In reference to claim 4:
In addition to the discussion of claim 1, above, Bordchardt further discloses wherein discontinuously bonding the first and second layers together comprises passing the first and second layers together through a first pair of intermeshing rollers (paras 0064-0065).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacPherson (US20120039550).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742